PER CURIAM.
The state here seeks a writ of certiorari from an interlocutory order entered below in a criminal case. We deny the writ.
Review of non-final orders in criminal cases is governed by Florida Rule of Appellate Procedure 9.140(c), which limits the scope of appeals available to the state to specific matters, none of which is applicable here. In the matter before us, the state seeks review of the trial court’s order which refused to strike an assistant state attorney from the witness list furnished by the defense.
Accordingly we deny the writ on the authority of Jones v. State, 477 So.2d 566 (Fla.1985). However, in the belief that the question of the availability of certiorari to the state is a matter of great public importance and in view of our decision to certify the question in State v. Thayer, 489 So.2d 782 (Fla. 4th DCA 1986), we hereby certify to the Supreme Court the exact same question that we propounded in Thayer.
ANSTEAD and LETTS, JJ., concur.
GLICKSTEIN, J., concurs with opinion.